Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 1 of 32

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO.

IN RE: APPLICATION OF JUAN MARIA
RENDON AND ROBERTO MAURICE
VENTURA CRISPINO,

Applicants.

/
JUAN MARIA RENDON AND ROBERTO MAURICE VENTURA CRISPINO’S
VERIFIED APPLICATION FOR
ASSISTANCE TO INTERNATIONAL AND COLOMBIAN TRIBUNALS

1. Juan Maria Rendon and Roberto Maurice Ventura Crispino, both citizens of the
Republic of Italy, (jointly the “Applicants”) seek to obtain records from Abbott Laboratories, Inc.
(“Abbott”) pursuant to 28 U.S.C. §1782, located in the Southern District of Florida, to be used in
support of complaints to be filed before the Republic of Colombia’s (“Colombia”) competition
regulator, the Superintendence of Industry and Commerce (“SIC”), in Bogota D.C., Colombia and
the Colombian civil courts, and in two International Court of Arbitration (“ICC”) proceedings with
seat in Colombia -as selected by the Sellers- and in Zurich, Switzerland, respectively. The
Applicants are part of a group of sellers who entered into a stock purchase agreement with CFR
International SpA, as purchaser, and CFR Pharmaceuticals S.A., as warrantor (jointly “CFR”), for
purposes of transferring control over one of the largest pharmaceutical groups in Colombia, named
Lafrancol. As part of this transaction, the parties further executed a security deposit agreement to
guaranty certain contingencies that could arise in connection with their transaction. Unbeknownst

to the Lafrancol sellers, they believe that at the same time that CFR was negotiating with them,

CFR was also negotiating the sale of the Lafrancol to Abbott pursuant to substantially better terms

1

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 + Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 2 of 32

and conditions. Subsequently, Abbott acquired CFR’s Latin America operations, including
Lafrancol, at a purchase price substantially higher than the price contemporaneously paid by CFR
to the Lafrancol sellers. Shortly after its acquisition of Lafrancol, CFR (and later Abbott) also
engaged in a pattern of issuing unsupported notices of claim under the underlying agreements
aimed at blocking the Lafrancol sellers from accessing the aforementioned security deposit. In
light of CFR’s unlawful conduct, all or part of the Lafrancol sellers have instituted arbitrations
proceedings to enforce their rights under the underlying agreements related to the Lafrancol
transaction. Moreover, the Lafrancol sellers contemplate to file complaints before the SIC and the
Colombian civil courts in order to bring to their attention the anti-competitive effects of CFR’s
and Abbott’s actions. Further, the Applicants and the other Lafrancol sellers also intend to institute
proceedings to be compensated for the damages caused by CFR, Abbott, and Michael and Viviane
Ventura Buring (the “Buring Siblings”), who Applicants believe have maintained contacts among
themselves related to the underlying claim that CFR and Abbott has leveraged to maintain the
Security Deposit (as defined herein) blocked.

A Upon information and belief, Abbott acquired CFR in 2014 and has directed and
supervised CFR (or its successors) from Abbott’s Latin American headquarters in Miami, Florida.
Likewise, Viviane Ventura Buring, one of the Buring Siblings, who Sellers believe to have
sustained contacts with CFR and/or Abbott in connection with the Security Deposit blocked,
resides in Miami, Florida. Upon information and belief, CFR, Abbott and Viviane Ventura Buring
would have had contacts in Miami in connection with the claims that have been portrayed as
justifications to block the Applicants —and the other Lafrancol sellers- from accessing the Security
Deposit. Moreover, a substantial part of CFR and Abbott’s negotiation of the purchase of Lafrancol

occurred in Miami.

2

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 3 of 32

3. Applicants require information regarding Abbott’s indirect acquisition of Lafrancol
(by means of the 2014 purchase of CFR) and CFR’s actions, and later Abbott’s, in blocking the
disbursement of the Security Deposit to the Lafrancol sellers.

4. This Court has express authority pursuant to 28 U.S.C. § 1782 to assist Applicants
in obtaining evidence relating to the transaction between the Lafrancol sellers (including
Applicants) and CFR, and to provide the arbitral tribunals and the Colombian authorities with
relevant and useful information to allow Applicants and their co-sellers to prosecute their claims
and complaints against CFR and its successors.

5. Accordingly, Applicants respectfully request this Court to enter an order
compelling Abbott to produce, inter alia, (i) all communications between CFR and Abbott
concerning the Lafrancol acquisition, (ii) all documents and information related to Abbott’s
indirect acquisition of Lafrancol and the terms and conditions of this transaction, (iii) all
communications concerning the dissolution or winding-down of CFR and its replacement with one
or more Abbott entities, (iv) all communications between CFR and Abbott, between CFR’s former
managers and/or directors and between CFR, Abbott (directly and indirectly) and third parties,
pertaining to the Security Deposit, and (v) all communications between CFR, Abbott and the
Buring Siblings. All these documents are relevant with respect to (i) CFR’s precontractual breach
of its duties when negotiating Lafrancol’s Stock Purchase Agreement and (ii) CFR and Abbott’s
post-closing actions concerning the Security Deposit. The grounds for this Application are detailed
below and in the attendant Memorandum of Law in Support of Juan Maria Rendon and Roberto
Maurice Ventura Crispino’s Application for Assistance to International and Colombian Tribunals.

I. PARTY, JURISDICTION, AND VENUE

6. Juan Maria Rendon is an Italian citizen residing in Lisbon, Portugal.

3

ASSOULINE & BERLOWE, P.A.
100 S.E. 2"! St., Suite 3105, Miami, Florida 33133 ° Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 4 of 32

7. Roberto Maurice Ventura Crispino is an Italian citizen residing in Panama City,
Republic of Panama.

8. Applicants are “interested persons,” as that term is used in 28 U.S.C. § 1782,
because, without limitation, they are part of the selling group in several agreements between this
selling group and CFR related to the sale of Lafrancol and such selling group. One of the Lafrancol
sellers, Atavida Holdings GmbH (‘‘Atavida”), a Swiss limited liability company, has already
initiated an arbitration proceeding against Abbott Laboratories (CHILE) HOLDCO SpA, Abbott
Laboratories, S.A. (Spain), Abbott Laboratories S.A. (Switzerland) and Abbott Laboratories, Inc.
(jointly the “Abbott Entities”) as successors of CFR. The arbitral seat selected by Atavida for this
arbitration is Bogota, Colombia. The selling group also intends to initiate, imminently, a second
arbitration against the Lafrancol transaction’s escrow agent, Credit Swiss, if orders issued in the
first arbitration are not complied with.

9. Applicants are beneficial owners of Atavida.

10. The Lafrancol selling group, including Applicants, will initiate proceedings before
the SIC and the Colombian civil courts, pursuant to Colombian law, seeking (i) the declaration of
the anticompetitive effects of CFR’s actions in the Colombian market, and the corresponding
sanctions, compensation and relief arising thereof, and (ii) compensation for the damages caused
by CFR’s breach of its duties during the negotiation of the Lafrancol Stock Purchase Agreement,
which hindered the Sellers from selling its Lafrancol stock at its real market value.

11. The Sellers also intend to file an action seeking damages caused by CFR’s and
Abbott’s contacts with the Buring Siblings with respect to the claims that have been unduly
portrayed as justification for the retention of the Security Deposit constituted under the agreement

for the sale of Lafrancol, deposit that should have otherwise been released to the Sellers.

4

ASSOULINE & BERLOWE, P.A.
100 S.E. 2"4 St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 5 of 32

12. This Court has subject-matter jurisdiction over this cause pursuant to 28 U.S.C.
§1782, as this submission is an application for assistance to a foreign tribunal to obtain discovery
from individuals or entities located in the United States.

13. Furthermore, this Court has specific personal jurisdiction over Abbott as the 2014
transaction between CFR and Abbott was negotiated, executed and performed partially in Miami,
Florida, and Abbott, through several of its corporate agents and representatives, regularly and
systematically visited the State of Florida in connection with its acquisition of CFR, including, but
not limited to, regularly attending business meetings in Miami with CFR officers, attorneys and
representatives to discuss and negotiate the purchase of CFR. Furthermore, CFR and Abbott’s
post-contractual ruse aimed at blocking the Lafrancol sellers from accessing the Security Deposit
with Credit Swiss was partially planned and executed from Abbott’s Latin American headquarters
in Miami, Florida. Finally, Lafrancol’s acquisition was ultimately executed at CFR’s general
manager’s offices in Miami, Florida. Furthermore, Viviane Ventura, one of the Buring Siblings
who, upon information and belief, had contacts with CFR and/or Abbott in connection with the
claims that have been alleged as basis for freezing the Security Deposit, resides in Miami, Florida,
and her contacts with CFR and/or Abbott partially took place in this city.

14. Venue in this district is appropriate pursuant to 28 U.S.C. §1782, because discovery
is being sought from an entity and individual located in this judicial district and the requested
information is located within this judicial district.

II. GENERAL ALLEGATIONS
A. THE LAFRANCOL TRANSACTION
15. | The Lafrancol pharmaceutical group (“Lafrancol’”’) was established in Colombia in

1911 as a distributor of pharmaceutical products. In 1945, Lafrancol opened its first plant in

5

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 6 of 32

Santiago de Cali, Colombia. By 2012, Lafrancol was considered the largest pharmaceutical
company in Colombia.

16. | CFR is or was a Chilean pharmaceutical company engaged in the development,
production, and sale of pharmaceutical drugs in 15 Latin American countries such as Argentina,
Bolivia, Chile, Costa Rica, Ecuador, Paraguay, Peru, Venezuela and others and in Vietnam. The
company is or was one of the largest pharmaceutical companies in Latin America. According to
publicly available information, both CFR International SpA and CFR Pharmaceuticals S.A. are
currently dissolved and their successors would be Abbott affiliates.

17. On or about August 10, 2012, Esther Ventura de Rendon, Roberto Maurice Ventura
Crispino, Bella Ventura de Mitrotti, Joyce Ventura de Duran, Juan Maria Rendon Gutierrez and
the Swiss limited liability company, Atavida Holdings GmbH (the “‘Sellers”), entered into a stock
purchase agreement with CFR (the “Stock Purchase Agreement”). A true and correct translated
copy of the Stock Purchase Agreement is here attached as Exhibit “1”.

18. Pursuant to the Stock Purchase Agreement, CFR acquired —directly or indirectly- a
100% interest of Lafrancol, which included the following entities:

Laboratorio Franco Colombiano Lafrancol S.A.
Lafrancol Internacional S.A\S.
American Generics S.A.S.

Gamar S.A.S.

Naturmedik S.A.S.

Uquifa S.A.S.

Focus S.A.S.

Pauly Pharmaceutical S.A.S.
Lafrancol Pert

Lafrancol Guatemala

Lafrancol Ecuador

Lafrancol Republica Dominicana
Doral Investments International Inc.

6

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 7 of 32

19. At the time of execution of the Stock Purchase Agreement, Lafrancol owned three
manufacturing plants in Cali, Colombia as well as a substantial marketing and distribution network
in all the major Colombian cities. Furthermore, Lafrancol controlled the Colombian market for
combined calcium antagonists (CO8B). Lafrancol was also the market share leader in several
pharmaceutical drug categories in Colombia, including hormonal contraceptives, erectile
disfunction drugs, bone structure and mineralization drugs (MO5B) and anxiolytics (NO5SB).

20. On the other hand, CFR’s participation in the Colombian market was minimal. Prior
to entering in the Stock Purchase Agreement, CFR only owned an entity called Laboratorios
Synthesis with marginal presence in this market.

21. Therefore, with its acquisition of Lafrancol, CFR, already owner of Synthesis,
acquired a dominant position in several pharmaceutical categories in Colombia such as hormonal
contraceptives, calcium antagonists and others.

22. The purchase price agreed to Lafrancol was $562,000,000.00. Pursuant to the Stock
Purchase Agreement, the Sellers and CFR agreed to establish a security deposit in the sum of
$25,000,000.00 (the “Security Deposit”). On or about December 10, 2012, the Sellers, CFR
International SpA and Credit Suisse Solution Partners AG -the latter as escrow agent- entered into
an escrow agreement (the “Escrow Agreement’). A true and correct copy of the Escrow Agreement
is here attached as Exhibit “2”.

23. Section 9.04 of the Stock Purchase Agreement included an indemnity provision
obliging CFR to indemnify and hold the Sellers harmless for any losses suffered or incurred by
CFR in connection with any (1) misrepresentation or inaccuracy of Sellers’ representations or

covenants or (2) breach of the commitment or obligations of any of the Sellers under the Stock

fi

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 8 of 32

Purchase Agreement. A similar indemnification provision was included in CFR’s favor for any
misrepresentation or breach by the Sellers.

24. Section 9.06(a) of the Stock Purchase Agreement provides the mechanism to
submit claims for losses under Section 9.01. In short, Section 9.06.(a) requires the indemnified
party to send a written notice to the indemnifying party stating the nature of such claim or
complaint and the estimated amount, together with copies of the relevant supporting
documentation. Moreover, Section 9.06(d), states that an indemnity notice under Section 9.06(a)
would be deemed final and binding when (1) the indemnifying party failed to object the claim or
complaint; (2) in case of a third party claim, once a settlement having the effect of res judicata is
accepted by the indemnifying party or by a decision issued by a competent judicial authority in
proceeding where the indemnifying party was given an opportunity to participate; and (3) in case
of a indemnified party claim, once a final decision is issued by an arbitral tribunal established in
accordance with the dispute resolution clause of the Stock Purchase Agreement.

25. The parties agreed that the Security Deposit should be released by the escrow agent
to the Sellers in accordance with the following provisions, subject to provisions on third party or
indemnified party claims:

e 50% of the Security Deposit would be released after twelve months following the
date of execution of the Escrow Agreement.

e 25% of the Security Deposit would be released after eighteen months following the
date of execution of the Escrow Agreement.

e 25% of the Security Deposit would be released after twenty-four months following
the date of execution of the Escrow Agreement.

26. With respect to third party or indemnified party claims, the Escrow Agreement

included the conditions pursuant to which a party could notify a claim to the other party and how

the escrow agent would make a payment from the Security Deposit.

8

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 9 of 32

B. CFR’S UNLAWFUL ACTIONS IN BLOCKING THE SECURITY DEPOSIT

27. Notwithstanding the clear and unequivocal contractual provisions contained in
Section 9.06 of the Stock Purchase Agreement, since July 2013, shortly after the execution of the
Stock Purchase Agreement and the Escrow Agreement, CFR submitted to the Sellers a series of
false allegations by means of purported third party and indemnified party claims. These claims, 16
in total, failed to comply with the definition of third party and indemnified party claims agreed by
the parties in Section 9.06 of the Stock Purchase Agreement.

28. Despite that CFR’s notices of claim failed short of satisfying the conditions for third
party or indemnified party claims as set forth in the Stock Purchase Agreement and the Escrow
Agreement relevant provisions, based on them CFR requested the escrow agent to freeze the
amount held in the Security Deposit on the basis of these impermissible notices. The Sellers
objected to each of CFR’s claim individually, pointing out to their clear lack of basis and support.

29. As aresult of CFR’s impermissible claims, more than six years after the execution
of the Stock Purchase Agreement, the escrow agent has yet to disburse a single amount from the
Security Deposit to the Sellers.

30. | CFR’s many impermissible claims include (without limitation) the following:

(a) Rifamicina Claim dated July 8, 2013 for approx. COP $60,000,000.00:
Submitted by CFR in connection with an administrative action initiated by
Colombia’s INVIMA with respect to the production, manufacturing and
commercializing of Rifamicina without prior approval. The Sellers have
objected to this claim, inter alia, on grounds that (a) the underlying Claim is
not final and non-appealable and therefore no Losses have resulted therefrom,

(b) it has not been determined that the Claim shall be indemnified under the

9

ASSOULINE & BERLOWE, P.A.
100 S.E. 24 St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 © Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 10 of 32

Stock Purchase Agreement, (c) CFR submitted information that allegedly
supports this claim outside the term set forth by the Stock Purchase Agreement,
and (d) CFR intentionally allowed that the deadline to appeal INVIMA’s ruling
expired before notifying the Sellers of such ruling and the amount of the Claim
has not been finally determined. A copy of the July 8, 2013 letter is here
attached as Exhibit “3”.!

(b) Sun Pharma Claim dated August 28, 2013 for COP $3,774,033,813.25:
Submitted by CFR in connection with Sun Pharma’s termination of a
distribution agreement with Lafrancol S.A.S. because of a change of control in
the latter entity. The Sellers have objected to this claim, inter alia, because (a)
it has not been determined that the underlying Claim shall be indemnified under
the Stock Purchase Agreement, (b) the underlying Claim is not final and non-
appealable and therefore, no Losses have resulted therefrom, (c) the term to
submit the claim had expired under Section 9.06 of the Stock Purchase
Agreement, (d) the claim cannot proceed as it does not involved a “procedure”
under Section 9.06 of the Stock Purchase Agreement, and (ec) CFR failed to
establish an indemnifiable amount pursuant to Section 9.06 of the Stock
Purchase Agreement. CFR was so conscious of the absolute lack of merits of
this claim, that it withdrew it, only three months later, but not before clearly
warning the escrow agent that “no portion of the amounts held in the Escrow

Guarantee Account shall be released to the Sellers on the First Interim Release

 

1 Per information provided by CFR itself, the sanction finally imposed to Lafrancol as a result of this investigation
amounted to COP$16.702.500, not even a 30% of the estimated loss initially alleged by CFR.

10

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 11 of 32

Date, insofar as several other Claim Notices timely filed by the Purchaser
remain valid and for a total amount that exceeds the amounts currently held in
the Escrow Guarantee Account.” A copy of CFR’s notice of claim and
withdrawal dated August 30, 2013 and December 9, 2013, respectively, are here
attached as composite Exhibit “4”.

(c) American Generics claim, dated September 27, 2013 for COP$1.461.826.938:
CFR submitted this claim for alleged losses arising out of a regulatory
investigation initiated by the Colombian tax authority against American
Generics S.A.S. for the income tax return of 2011. The Sellers objected to this
claim arguing that (a) it has not been determined that the underlying claim shall
be indemnified under the Stock Purchase Agreement, (b) the underlying claim
is not final and non-appealable and therefore no Losses have resulted therefrom,
(c) that the claim is based on mere speculations as the tax authority had only
issued a request for information and not a sanction against the company. The
lack of merits of this claim was later acknowledged by CFR, who withdrew the
claim in its entirety. A copy of CFR’s notice of claim and withdrawal dated
October 3, 2013 and December 9, 2013, respectively, are here attached as
composite Exhibit “5”.

(d) SAP claim dated August 27, 2013 for COP $146,787,262.837.00: CFR
submitted this claim alleging that the adoption of SAP affected the valuation of
inventories without the prior approval of the Colombian tax authorities. The
Sellers objected to this claim on the basis that (a) it has not been determined

that the underlying Claim shall be indemnified under the Stock Purchase

11

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 12 of 32

Agreement, (b) the underlying Claim is not final and non-appealable and
therefore no Losses have resulted therefrom, (c) the claim is belated and
baseless, (d) during its due diligence, CFR knew of the impact of SAP in
Lafrancol’s inventory valuation, (e) no procedure has been initiated in
connection with the claim, and (f) the claimed amount does not constitute losses
under the relevant agreements. The absolute absence of merit of this claim was
shown by the fact that its amount was later reduced to less than 25% and, three
months later, was completely withdrawn by CFR, without any factual change
that could motivate it and with the same warning included in the Sun Pharma
claim withdrawal. A copy of CFR’s notice of claim and withdrawal dated
August 30, 2013 and December 2, 2013, respectively, are here attached as
composite Exhibit “6”.

(ec) The Buring Siblings claim dated August 30, 2013 for US $36,900,590, (the
“Settlement Claim Notice”): Shortly after the parties entered into the Stock
Purchase Agreement, the Buring Siblings, former minority shareholders of
Lafrancol, filed a conciliation hearing request against some of Lafrancol’s
majority shareholders, Ms. Esther Ventura and Applicant Rendon (the “Ventura
Buring Dispute’’) and Lafrancol. CFR submitted this claim alleging the Sellers
failed to disclose the existence of prior settlement agreements with the Buring
Siblings. The Sellers objected to this claim (without limitation) on grounds that
(a) it had not been determined that the underlying claim shall be indemnified
under the Stock Purchase Agreement, (b) the underlying claim is not final and

non-appealable and therefore no losses have resulted therefrom, (c) it

12

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 13 of 32

constitutes a dispute between former shareholders of Lafrancol and will not
have any effects against the company itself, and (d) the claimed amount does
not constitute losses under the relevant agreements. Although the Buring
Siblings’ conciliation hearing request against Lafrancol was closed, CFR
maintained that as long as there was a legal right to reinitiate this action, the
Security Deposit should remain frozen. In reality, CFR knew of a potential
conflict with the Buring Siblings prior to the execution of the Stock Purchase
Agreement per information provided by the Sellers, and they also knew of its
lack of potential to affect Lafrancol, so such a third party claim could not, by

any means, entitle CFR to any kind of compensation.
31. On December 23, 2013, CFR sent what purported to be a second notice of claim
(dated December 18, 2013) with respect to the Ventura Buring Dispute. This time, the claim was
based on a counterclaim filed against Lafrancol by the Buring Siblings in an ICC arbitration
commenced and eventually won by Applicant Rendén and Ms. Esther Ventura. Based on this
notice, and “as a follow up to the Settlement Claim Notice”, CFR requested the Escrow Agent to
retain “the total amount held in the Escrow Guarantee Account mentioned in the Settlement Claim
Notice ”. See CFR’s communication received on December 23, 2013, here attached as Exhibit “7”.
On December 26, 2013, the Seller objected to this notice since, as with the Settlement Claim
Notice, the counterclaim did not represent a contingency for CFR. See Sellers’ communication
sent on December 26, 2013, here attached as Exhibit “8”. This notice of claim was maintained by
CFR, even though this counterclaim was withdrawn by the Buring Siblings within the ICC

arbitration.

13

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 + Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 14 of 32

32. In light of the continuing existence of this notice of claim despite the Buring
Siblings’ withdrawal of the counterclaim, on September 8, 2014, the Sellers submitted a claim to
CFR notifying the breach of Sections 9.04 and 9.06 of the Stock Purchase Agreement, alleging
that CFR had acted in an unlawful and abusive manner by submitting impermissible claims and
was acting in bad faith by asserting the existence of the Ventura Buring Dispute as ground for the
retention of the Security Deposit.

33. Since the Security Deposit continued to be retained, on December 29, 2014, the
Sellers reaffirmed to CFR that —inter alia- the Security Deposit was to be released on December
12, 2013, June 12, 2014, and December 12, 2014, respectively, and that the escrow agent’s
retention of the Security Deposit obeyed to unlawful requests by CFR; therefore demanding the
immediate disbursement of the Security Deposit.

34. On March 31, 2016, the Sellers felt compelled to file a new notice to CFR
concerning the several improper claims submitted against the Security Deposit and demanded
again that CFR withdrew the remaining party or third-party claims so that the Escrow Agent could
release the Security Deposit. However, the Security Deposit continued to be retained.

35. Significantly, on September 28, 2016, an ICC arbitral tribunal resolved the Ventura
Buring Dispute in favor of Applicant Rendén and Ms. Esther Ventura. This award definitely
confirmed all objections raised by the Sellers against CFR’s third party claim and its absolute lack
of merit. Moreover, on January 17, 2019, the Supreme Court of Colombia rejected a motion to
vacate this ICC arbitral award filed by the Buring Siblings. Therefore, the Ventura Dispute was
ultimately dismissed entirely with res judicata effects.

36. Thus, although none of the third party or indemnified party claims had any real

grounds whatsoever, by 2019, all the potential issues concerning the several improper notices of

14

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™4 St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 15 of 32

claim filed by CFR had disappeared. The Sellers expected that CFR and Abbott would come to
terms in connection with the unjustifiable retention of the Security Deposit and would release it
with no delay. However, CFR and Abbott failed to act in this regard, even despite the issuance of
the Supreme Court of Colombia’s 2019 decision confirming the 2016 ICC arbitral award
mentioned above, of which the Sellers opportunely notified CFR and Abbott.

37. Strikingly on the contrary, even after the issuance of the Colombian Supreme Court
ruling in January 2019, CFR, instead of notifying the escrow agent that there were no reasons
preventing the release of the Security Deposit, on August 23, 2019 sent a letter to the Sellers now
inquiring about a criminal complaint filed against Ms. Esther Ventura contemporaneously with the
Ventura Buring Dispute. A copy of the August 23, 2019 letter is here attached as Exhibit “9”.
Remarkably, CFR asserted that the release of the Security Deposit now was contingent on
receiving this irrelevant information. The reality is that neither the Ventura Buring Dispute nor the
criminal complaint ever had the potential to affect Lafrancol nor CFR, and it became blatant with
the issuance of both the 2016 ICC arbitral award and the Supreme Court of Colombia’s judgment
confirming this arbitral award. Being aware of these judicial decisions with res judicata effect,
CFR still improperly attempts to justify the freeze of the Security Deposit, now with the
insignificant existence of a criminal investigation against Ms. Esther Ventura.

38. By their actions, CFR accomplished the freezing of the Security Deposit, which, by
now, should have been released in full. At the time of this Application, CFR has failed to either
withdraw its claims or request to unfreeze the Security Deposit, so that the funds in the escrow
agent’s possession are released as provided by the Stock Purchase Agreement and the Escrow
Agreement. CFR’s scheme to block the Security Deposit has had as result that the effective

purchase price of the Lafrancol’s stock was reduced in the sum of $25,000,000.00.

15

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 ¢ Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 16 of 32

39. This situation has forced Atavida to initiate an ICC arbitration pursuant to the Stock
Purchase Agreement and to evaluate further actions under the Escrow Agreement, should the
orders issued in the arbitration pursuant to the Stock Purchase Agreement are not opportunely
complied with and to denounce CFR’s and Abbott’s anti-competitive actions to the Colombian
authorities and to seek the compensation that this conduct caused.

40. In addition to the foregoing, upon information and belief, CFR and more recently,
Abbott, would have established contact with the Buring Siblings with respect to the underlying
Colombian criminal investigation, which has recently been used as basis for maintaining the
Security Deposit blocked.

41. This situation has led the Sellers to evaluate commencing actions against the Buring
Siblings and CFR (now succeeded by Abbott entities) aiming at claiming the compensation of the
damages that these contacts would have caused them.

C. CFR’S OMISSIONS WITH RESPECT TO ABBOTT’S INTEREST _IN
LAFRANCOL

42. In addition to its detrimental conduct with respect to the Security Deposit, CFR
omitted to disclose to the Sellers critical information towards the execution of the Stock Purchase
Agreement.

43.  Asalready indicated in this Application, CFR’s presence in Colombia was minimal
prior to acquiring Lafrancol. On the other hand, Lafrancol was the largest pharmaceutical company
in Colombia.

44. _ A few months after the closing of the Lafrancol transaction, it was revealed that
CFR had formally initiated conversations with Abbott to resale the Lafrancol stock to the latter
entity. However, upon information and belief, in reality, the conversations between CFR and

Abbott had begun prior or simultaneously to the execution of the Stock Purchase Agreement.

16

ASSOULINE & BERLOWE, P.A.
100 S.E. 24 St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 17 of 32

Pursuant to these conversations, CFR would have already measured up Abbott’s interest in the
Latin American market, including a strong interest in the Colombian market. Therefore, CFR
would have come to the conclusion that by adding Lafrancol —and consequently, the Colombian
market- to its list of assets, it would secure substantially greater leverage in its negotiations with
Abbott. Notwithstanding these intentions at the time of negotiating the Stock Purchase Agreement,
they were not disclosed to the Sellers.

4S. In or about May 2014, CFR and Abbott concluded the indirect sale of the Lafrancol
stock. Upon information and belief, the price allocated to the Lafrancol stock by Abbott and CFR
amounts to more than $1 billion United States Dollars.

46. CFR’s lack of candor impeded the Sellers from properly valuing their stock and
reach closer to the stock’s real market value in their transaction with CFR. This real market value
would correspond to the price given by Abbott to the Lafrancol! stock to the extent that it was
Abbott which in reality would be the end-buyer of this stock.

47. By acting in this manner, CFR would have secured a lower price than Lafrancol’s
real market value and, it allowed CFR to receive a profit represented in the price difference, all
while preventing the Sellers from receiving such value.

48. Therefore, CFR’s disclosure omissions during the negotiation of the Stock
Purchase Agreement would constitute a breach of the principle of good faith as adopted in
Colombian law.

49. _— Article 871 of Colombia’s Commercial Code states:

Contracts shall be executed and performed in good faith and, as such, oblige not

only to what it is expressly agreed upon, but also to all that arises naturally from
them, pursuant to the law, the uses or equity.

17

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 + Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 18 of 32

50. | Moreover, pre-contractual liability is provided in article 863 of the Commercial
Code:

Parties shall proceed in good faith without fault in the pre-contractual stage, being
responsible to pay for any the damages caused.

51. To the extent that CFR (or its successors) breached its duty of good faith, the Sellers
would have then suffered damages from this breach as well as the loss of opportunity of selling
their stock at its true and real market price.

D. THE FOREIGN PROCEEDINGS

52. The Stock Purchase Agreement contains the following arbitration agreement in its
Section 12.06:

Any dispute derived from, or related to, this Agreement shall be resolved definitely
in accordance with the Arbitration Rules of the International Chamber of
Commerce by three arbitrators appointed under such Rules. The arbitration court
shall have its seat alternatively in the city of Miami, Florida, United States, or in
New York City, New York State, United States, upon selection of the Buyer as
summoning party, or in any other city the Buyer chooses as summoning party of
such arbitration. Once summoned in any of the cities under the previous rue, such
city shall the city of arbitration for every dispute derived from, or related to, this
Agreement. Even if the arbitrations are initiated in different seats in accordance
with this clause, this shall not prevent the consolidation of arbitration proceedings.

53. On January 28, 2020, Atavida filed a request for arbitration against the purported
successors of CFR -in view of its dissolution- seeking a declaration that (1) CFR has breached the
Stock Purchase Agreement, and (2) CFR has breached its obligations with respect to the Security
Deposit and the indemnification provision of the Stock Purchase Agreement. As neither CFR nor
Abbott ever notified the Sellers as to the dissolution of the CFR parties executing the SPA and the

Escrow Agreement as buyers and guarantor, and who are the proper CFR successors, Atavida was

forced to include all the relevant Abbott entities in its request for arbitration. In its initial filing in

18

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 19 of 32

the pending arbitration, Abbott has asserted that it will object to the tribunal’s jurisdiction ratione
personae and ratione materiae.

54. Section 12.06 of the Stock Purchase Agreement provides that the seat of the
arbitration may be Miami, New York or any other city that CFR as Claimant chooses. The Sellers
consider that the seat’s choice is vested upon whoever acts as Claimant in the corresponding
arbitration. Therefore, in its request for arbitration, Atavida, in its capacity as Claimant, has
proposed Bogota, Colombia as the seat of the arbitration. In case of disagreement by the
Defendants, the ultimate decision as to the seat of the arbitration shall be made by the ICC, which
has its seat in Paris, France. At this stage, the Sellers submitted their request for arbitration to the
ICC’s headquarters in Paris.”

55. In its request for arbitration, Atavida alleges that CFR (or its successors) have
sought to accomplish a reduction of $25 million in the purchase price of Lafrancol without the
Sellers’ consent. Atavida further alleges that CFR’s actions have caused and are causing
substantial injury to the Sellers since the moment the Security Deposit was not disbursed.

56. The Escrow Agreement includes the following arbitration clause:

19. Any dispute, controversy or claim arising out of or relating to this Agreement,
shall be resolved in accordance with the rules of the International Chamber of
Commerce by three arbitrators appointed in accordance therewith. The place of
arbitration shall be the City of Zurich, Switzerland.

57. Accordingly, in case the orders issued in the arbitration already filed are not

complied with by the Escrow Agent, the Sellers’ also intent to initiate an arbitration against Credit

Suisse Solution Partners AG, seeking a declaration that CFR’s notices of third party or indemnified

 

2 In light of the confidentiality of the arbitration proceeding, Applicant has not attached the demand for arbitration to
this Application. Should the Court wish to review the demand for arbitration, Applicant is willing to file it under seal
or as otherwise directed by the Court.

19

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 20 of 32

claim are invalid and that Credit Suisse Solution Partners AG, as escrow agent, is under the
obligation of releasing the Security Deposit to Sellers.

58. The Sellers further intend to file a complaint before the SIC, pursuant to Law 1340,
2009, in order to seek the declaration of the anticompetitive effects of CFR’s actions in the
Colombian market, and the corresponding compensation and sanctions.

59. The procedure to investigate restrictive trade practices (anticompetitive
agreements, abuse of dominance and other unilateral acts) is established primarily in Article 52 of
Decree 2153, 1992 which was amended by Law 1340, 2009 and Decree 19, 2012.7 This procedure
has basically three stages: i) preliminary inquiry, ii) formal investigation and iii) final decision.
The SIC may initiate a preliminary inquiry based on a complaint from a third party. In this phase,
the SIC reviews the information submitted or the complaint filed and determines whether or not to
open a preliminary inquiry or to dismiss the complaint. The SIC has legal powers to request for
information (all kind of documents including digital documents), inspections, take depositions and

order, practice and collect all the information required to verify compliance with pro-competition

 

3 Article 52 provides in relevant parts: “To determine if there is an infraction to the law to promote competition and
the restrictive trade practices set forth in this decree, the Superintendent of Industry and Commerce shall initiate on
its own or by request of a third party and proceed with a preliminary inquiry, which results shall determine the need
to proceed with an investigation.

Upon opening an investigation, the investigated party shall be notified personally so that it can request or submit any
evidence in its favor. During the investigation the requested means of evidence shall be completed as well as those
that competent officer may deem relevant.

Complete the investigation a report shall be submitted to the Superintend concluding whether an infraction has
occurred. From this report, there will be notice to the subject of the investigation and interested third parties.

During the investigation, the Superintendent of Industry and Commerce shall close the investigation when in its
judgment the accused party would have provided the sufficient guaranties of suspending or modifying the conduct for
which it is being investigated.

For anything not provided in this article, the Administrative Procedure Code shal! be applicable.”

20

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 21 of 32

regulations (See Article 15 of the Political Constitution of Colombia and Article 1.62, 1.63 and
1.64 of Decree 4886, 2011).

60. This stage ends with the decision of the Deputy Superintendent to close the case or
to open a formal investigation because there is sufficient information and evidences in the file to
continue with the investigation. Accordingly, a plaintiff has special interest in submitting all
available evidence to SIC jointly with its initial compliant.

61. Furthermore, in accordance with Article 20 of Colombian Law 256, 1996,’ the
Sellers intend to file judicial actions against CFR and Abbott since their behavior would have
created unfair competition in Colombian’s pharmaceutical relevant market. Particularly, under
Colombian law, CFR’s actions and behavior would allegedly constitute acts of disruption,
confusion, deception, and/or discredit of the relevant market, disclosure of trade and industrial
secrets, inducement to contractual breach, and/or infringement of applicable law. This action may
be filed before the SIC or the Colombian civil courts.

62. In addition, the Sellers are analyzing the commencement of proceedings seeking
the compensation of the damages caused by CFR’s breach of its duty of good faith when
negotiating the Stock Purchase Agreement, as described above, as well as the loss of opportunity

of selling their stock in Lafrancol at its true and real market price.

 

4 Article 20 of Law 256, 1996 of Colombia states in relevant part: The following actions are available against unlawful
competition acts:

1. Declaratory and compensatory action. The affected party by unlawful competition acts shall have action to
seek the judicial declaration of the illegality of the acts and thus an order against the accused party to correct
the effects caused by such conduct and to compensate the complainant for the caused damages. The
complainant may request at any time during the proceeding, the adoption of the conservatory measures
provided in article 33 of this Act.

21

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 22 of 32

63. The Sellers are also evaluating the commencement of actions before the Colombian
civil courts in order to claim the compensation of the damages caused by the contacts that would
have taken place between CFR and, subsequently, Abbott, and the Buring Siblings in connection
with the claims that have been unduly leveraged as justification for the retention of the Security

Deposit and, ultimately, the reduction in the Stock Purchase Agreement’s price.

64. The procedure for seeking damages arising out of unfair competition actions and
non-contractual liability is regulated by Law 1564 of 2012, the Code of General Procedure. This
judicial proceeding would be commenced by the filing of a lawsuit, including all factual and legal
evidence available to the plaintiff. After the defendant’s service of the process, the defendant is
given an opportunity to file its statement of defense, including factual and legal evidence, and both
procedural and merit arguments. Once the procedural defenses are resolved, a conciliation phase
must be exhausted before the court and, subsequently, the evidence gathering stage will take place.
In this stage, the court has legal powers to request for information (all kind of documents including
digital documents), inspections, take depositions and order, practice and collect all the evidence
required to substantiate the case. After the completion of this evidentiary stage, the parties will be
given an opportunity to present their closing arguments and, subsequently, the judge will issue a
first instance ruling. This ruling will be subject to appeal before a higher hierarchy court and will
also be subject to cassation, as an extraordinary appeal before the Colombian Supreme Court of
Justice.

65. The Sellers have retained reputable Colombian counsel to represent them in the
aforementioned actions. The Sellers hope to prosecute the arbitration filed by Atavida on January

28, 2020 pursuant to the Stock Purchase Agreement and to finalize and file the request for

22

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 ° Telephone: (305) 567-5576 » Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 23 of 32

arbitration pursuant to the Escrow Agreement, in case it is required by the Escrow Agent’s actions
vis-a-vis the orders issued in the arbitration already commenced. Applicants estimate that the
second arbitration in Zurich will be initiated within six months following the issuance of the
arbitral award in the arbitration in course.

66. The Sellers have also retained counsel for analyzing the filing of the claim for the
compensation of the damages arising out of CFR’s breach of its duties during the negotiation of
the Stock Purchase Agreement with the Sellers, the antitrust complaint and the extracontractual
hability damages compensation claim, to be filed before the Colombian authorities and courts,
using the information secured through this Application.

E. THE REQUESTED INFORMATION

67. Abbott maintains its regional headquarters in Miami, Florida. Abbott’s Miami
headquarters manages Abbott’s “business and corporate functions such as finance, business
strategy, human resources and public affairs in Latin American and the Caribbean, and support
Abbott activities throughout the region.” See Abbott’s Latin American profile published in Miami
Herald on March 19, 2014, here attached as Exhibit “10”.

68. Upon information and belief, in 2015, Abbott merged the operations of its
subsidiary Abbott Laboratories de Colombia S.A. Colombia, S.A. with Lafrancol.

69. Accordingly, Abbott’s Latin American operation, including those of its subsidiaries
CFR (which now would appear to be Abbott Chile) and Abbott Colombia are supervised and
oversaw from Abbott’s regional headquarters in Miami, Florida.

70. Upon information and belief, Abbott’s regional headquarters in Miami have been

directing Abbott Chile and Abbott Colombia’s actions to negate the Sellers access to the Security

23

ASSOULINE & BERLOWE, P.A.
100 S.E. 2"4 St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 24 of 32

Deposit. In furtherance to this scheme, Abbott has been used the same Colombian counsel than
CFR towards achieving its goal.

71. In fact, the Stock Purchase Agreement between the Sellers and CFR was ultimately
signed in CFR’s manager’s offices in Miami, Florida.

72. Hence, the information requested in this Application is likely located in Abbott’s
Latin America headquarters in Miami, Florida.

73. Applicants require information from Abbott as to Abbott’s dealings with CFR with
respect to CFR’s acquisition of Lafrancol and Abbott’s subsequent indirect acquisition of
Lafrancol from CFR. Applicants and the other Sellers need to use this information in the
prosecution of their claims against CFR in the arbitration proceedings Atavida has brought and
will bring against CFR, its successors and the escrow agent to secure the release of the Security
Deposit plus interests and damages. Applicants further require discovery from Abbott for purposes
of prosecuting, before the Colombian authorities and courts, CFR’s failure to disclose its parallel
negotiations with Abbott at the time it was negotiating the acquisition of Lafrancol and to seek a
declaration of the anticompetitive effects of these actions within the Colombian market and the
damages arising thereof. Finally, Applicants intend to seek damages within the arbitration
proceedings as well as from the Colombian civil courts with respect to CFR and Abbott’s contacts
with the Buring Siblings in connection with the criminal investigation filed in Colombia by the
Buring Siblings against some of the Sellers, which has been unduly portrayed as the justification
for freezing the Security Deposit indefinitely.

74. The arbitration proceedings under the Stock Purchase Agreement and Escrow

Agreement, and the actions before Colombian authorities are pending or are imminent, because

24

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 25 of 32

without a decision on those matters the Sellers cannot access the Security Deposit and cannot be
compensated for the damages that CFR and Abbott have caused them.

75. Absent discovery from Abbott, the Sellers shall likely be unable to discover fully
the real reasons and motives for CFR and Abbott to impede the release of the Security Deposit and
to seek the compensation of the damages that such decisions have caused them, (2) the existence
and extent of CFR’s contacts with Abbott during the negotiation of the Stock Purchase Agreement,
(3) the real market value of the Lafrancol stock at the time of the negotiation of the Stock Purchase
Agreement, and (4) the extent of the communications between CFR, Abbott and the Buring
Siblings in connection with the notice of claim against the Sellers related to a criminal investigation
that the Buring Siblings triggered against some of the Sellers in Colombia.

76. Hence, Applicant seeks this Court’s assistance in obtaining the following discovery
from Abbott:

a. All documents related to the negotiation, due diligence, conditions and
analysis carried out regarding Abbott purchase of CFR’s shares including, but not limited to, the
following:

i. Drafts and final versions of any shares or assets purchase agreement or any
document serving or acting as such.
ii. Drafts and final versions of any asset purchase agreement or any document
serving or acting as such.
iii. Drafts and final versions of any underwriter agreement or any document
serving or acting as such.
iv. Drafts and final versions of any framework investment agreements or any
document serving or acting as such.
v. Drafts and final versions of any shareholders agreements or any document
serving or acting as such.
vi. Drafts and final versions of any escrow agreement or any document serving
or acting as such.
vii. Drafts and final versions of any temporary services agreement or any
document serving or acting as such.
vili. Drafts and final versions of any guarantees by the corresponding parent
companies or any document serving or acting as such.

25

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 26 of 32

ix. Drafts and final versions of any letter(s) of intent or any document(s)
serving or acting as such.

x. Drafts and final versions of any closing memorandum(s) of understanding
or any document(s) serving or acting as such.

xi. Drafts and final versions of any all memorandum(s) related to CFR’s
Colombian assets or operations or any document(s) serving or acting as
such.

xii. Drafts and final versions of any non-disclosure agreement(s) or any
document(s) serving or acting as such.

xiii. All documents, including those evidencing any communication or
correspondence to or from CFR and Abbott, with respect to the sale of
CFR’s shares or assets to Abbott in any manner related to Lafrancol or
CFR’s Colombian business or the Colombian pharmaceutical market.

xiv. All documents, including those evidencing any communication pertaining
to the closing of the transaction regarding the sale of CFR’s shares or assets
to Abbott in any manner related to Lafrancol or CFR’s Colombian business.

xv. All documents that account for any post-closing matters related to the
transaction regarding CFR’s shares sale to Abbott in any manner related to
Lafrancol or CFR’s Colombian business.

b. All documents evidencing any communication to or from CFR and Abbott
with respect to any of the Sellers and Lafrancol, Laboratorio Franco Colombiano Lafrancol
S.A., Lafrancol Internacional S.A.S., American Generics S.A.S., Gamar S.A.S.,
Naturmedik S.A.S., Uquifa S.A.S., Focus S.A.S., Pauly Pharmaceutical S.A.S., Lafrancol
Pert, Lafrancol Guatemala, Lafrancol Ecuador, Lafrancol Republica Dominicana, and
Doral Investments International Inc. or simply “Lafrancol.”

c. All documents evidencing communications discussing or analyzing the
relationship between CFR’s purchase of Lafrancol and Abbott’s products or drugs.

d. All documents evidencing any communication from or to CFR and Abbott,
or between any of them and any third party, with respect to any of the notices of claim
described in paragraph 30 of this Application.

€. All documents evidencing any communication between CFR and Abbott,

their principals, officers, agents, legal advisors, counsels or current or former employers,

26

ASSOULINE & BERLOWE, P.A.
100 S.E. 2 St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 27 of 32

or between them, any of them and any third party, with respect to the Ventura Buring
Dispute and/or the arbitration proceeding described in paragraph 31 of this Application,
the criminal investigation against Esther Ventura or any matter related to the Ventura
Buring Dispute, including, but not limited to legal opinions.

f. All documents evidencing any communication between CFR and Abbott,
or between any of them and any third party, with respect to the criminal investigation of
Esther Ventura by the Colombian authorities.

g. All documents pertaining to the dissolution or winding down of CFR and
Lafrancol or indicating the names and information of any Abbott-related entity succeeding
CFR or Lafrancol.

h. All documents evidencing any valuation or analysis of the stock of any,
more than one or all of the following companies: Laboratorio Franco Colombiano
Lafrancol S.A., Lafrancol Internacional S.A.S., American Generics S.A.S., Gamar S.A.S.,
Naturmedik S.A.S., Uquifa S.A.S., Focus 8.A.S., Pauly Pharmaceutical S.A.S., Lafrancol
Peru, Lafrancol Guatemala, Lafrancol Ecuador, Lafrancol Republica Dominicana, and
Doral Investments International Inc. or simply “Lafrancol.”

1. All documents evidencing any valuation, review, or analysis of the
Colombian Pharmaceutical Market created, prepared, received or ordered to a third party
by CFR or Abbott between 2008 and this date.

j- All documents evidencing any valuation or assessment of Lafrancol’s
business or shares created, prepared, received or ordered to a third party by CFR or Abbott

between 2008 and this date.

27

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 28 of 32

k. All documents evidencing any communication between CFR and Abbott
with respect to the Security Deposit.

lL. All documents evidencing any communication between CFR or Abbott and
the Escrow Agent with respect to the Security Deposit.

m. All documents evidencing any communication to or from CFR, Abbott and
third parties with respect to the Security Deposit.

n. All documents evidencing or related to the Security Deposit.

0. All documents evidencing any communication, review, analysis, guideline,
assessment or instruction of any third party claim or party claim with respect to the notices
of claim that CFR submitted pursuant to the Stock Purchase Agreement prepared, drafted,
received or exchanged by CFR or Abbott since December 2012 to this date.

p. All documents related to any third-party claim or party claim prepared
drafted, received or exchanged by CFR or Abbott since December 2012 to this date.

q. All documents evidencing communications between Abbott and the
following CFR principals, officers, advisors or agents, pertaining to Lafrancol:

(i) Alejandro Weinstein Manieu
Gi) Alejandro Weinstein
(iii) | Nicolas Weinstein

(iv) Daniel Salvadori

(v) Agustin Eguiguren

(vi) Jaime Herrera

(vii) Oscar Tutasaura

(viii) Alberto Eguiguren

(ix) Alejandro Rubinstein
(x) | Alex Camhi

(xi) José Guillermo Frugone

r. All documents evidencing communications between Abbott and/or CFR

principals, officers, agents, or current or former employers, pertaining to any of the Sellers,

28

ASSOULINE & BERLOWE, P.A.
100 S.E. 2 St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 29 of 32

Lafrancol, the Security Deposit, the third party and indemnified party claims filed by CFR,
including but not limited to the claims related to the Ventura Buring Dispute.
S. All documents evidencing communications between Abbott and/or CFR
principals, officers, agents, or current or former employers and the following individuals:
(i) Viviane Ventura Buring
(ii) | Michael Ventura Buring

77. All of the previously mentioned documents must include all hard copy documents,
all documents saved by means of magnetic or digital means, or similar service, and all documents
available upon consult or download (e.g. any cloud-based or stored documents).

78. Similarly, Applicants respectfully request for this Court to require Abbott to
produce for videotaped deposition, a corporate representative designated as most knowledgeable
for purposes of testifying as to the Abbott’s indirect acquisition of Lafrancol from CFR and CFR’s
notices of claim submitted against the Sellers with respect to the Stock Purchase Agreement and
the Security Deposit.

79. Finally, Applicants respectfully request for this Court to require Mrs. Viviane
Ventura Buring to appear for a videotaped deposition for purposes of testifying as to her contacts
and interactions with CFR and Abbott (or the latter attorneys-in-fact or lawyers) with respect to
the criminal actions that she has prosecuted against Mrs. Esther Ventura in Colombia that served
as basis for CFR and Abbott to maintain claims against the Sellers pursuant to the Stock Purchase
Agreement.

80. The facts that Applicants secure from Abbott shall be used in the two arbitrations

and in the Colombian procedures to support the Sellers’ claims against CFR and Abbott.

il. CONCLUSION

29

ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105, Miami, Florida 33133 » Telephone: (305) 567-5576 * Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 30 of 32

For the foregoing reasons, Juan Maria Rendon and Roberto Maurice Ventura Crispino
apply for issuance of an Order (A) requiring Abbott Laboratories, Inc. to (1) produce documents
regarding CFR and Abbott’s claims submitted against the Sellers with respect to the Security
Deposit established pursuant to the Stock Purchase Agreement and the Escrow Agreement, (2)
produce documents regarding Abbott’s indirect acquisition of Lafrancol and the conditions thereto,
and (3) make available for videotaped deposition a corporate representative designated as most
knowledgeable for purposes of testifying as to the Abbott’s indirect acquisition of Lafrancol from
CFR and CFR and Abbott’s claims submitted against the Sellers with respect to the Security
Deposit; and (B) authorizing Applicants to take the videotaped deposition of Mrs. Viviane
Ventura.Buring (A proposed order is here attached as Exhibit “11”’.)

DATED: March 16, 2020

Respectfully submitted,
ASSOULINE & BERLOWE, P.A.
100 S.E. 2™ St., Suite 3105
Miami, FL 33131
Email: dev@assoulineberlowe.com
Telephone: 305-567-5576
Facsimile: 305-567-9343
By: /s/ Daniel Vielleville

Daniel E. Vielleville, Esq. FBN: 940496
dev@assoulineberlowe.com

30

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St., Suite 3105, Miami, Florida 33133 * Telephone: (305) 567-5576 « Facsimile: (305) 567-9343
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 31 of 32

VE CATION
I, Juan Maria Rend6n, pursuant to 28 U.S.C. § 1746, make this declaration:

1. My name is Juan Maria Rendén. I am over the age of eighteen (18) and am
otherwise sui juris. I have personal knowledge of the facts set forth in this verification.

2. I am one of the Sellers to the Stock Purchase Agreement entered into with CFR. I
am also aware of the disputes that arose between the Sellers and CFR after the completion of the
Lafrancol transaction.

3. I have read the above Application and can attest that all the facts set forth in the
Application are true and correct to the best of my knowledge.

4. I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed on Morb, 13 , 2020.

 

ly
RENDON
Case 1:20-mc-21152-KMM Document 1 Entered on FLSD Docket 03/16/2020 Page 32 of 32

VERIFICATION
I, Roberto Maurice Ventura Crispino, pursuant to 28 U.S.C. § 1746, make this declaration:

1. My name is Roberto Maurice Ventura Crispino. I am over the age of eighteen (18)
and am otherwise sui juris. I have personal knowledge of the facts set forth in this verification.

pa I am one of the Sellers to the Stock Purchase Agreement entered into with CFR. I
am also aware of the disputes that arose between the Sellers and CFR after the completion of the
Lafrancol transaction.

3. I have read the above Application and can attest that all the facts set forth in the
Application are true and correct to the best of my knowledge.

4. I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed on Newd | 3 , 2020.
7 M LAA LP

ROBERTO MAURICE VENTURA CRISPINO

 

1

ASSOULINE & BERLOWE, P.A.
100 S.E. 2" St, Suite 3105, Miami, Florida 33133 + Telephone: (305) 567-5576 » Facsimile: (305) 567-9343
